DETAILED ACTION

The Amendment filed by Applicant on 09/20/2022 is entered.

The IDS filed by Applicant on 07/21/2022 is entered.

Claim 15 is canceled.

New claims 17-18 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 09/20/2022 have been fully considered and they are found unpersuasive.

The rejection of claims 2-4 and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn et al., US 2018/0319907 A1 (hereinafter “Hagadorn”) in combination with Bader et al., US 10,072,107 (hereinafter “Bader”). Hagadorn teaches a long chain branched polypropylene with a crystallization temperature between 65 and 120° C, a DSC melting point of greater of 100 to 160 °C, with a high melt strength between 15cN and 30cN and melt flow rate of 10 g/10min to 30 g/10min. See Hagadorn, Abstract; [0251], [0255], [0256], [0272], [0273], [0369] & [0374]. Bader teaches in analogous art a long chain branched propylene with a melt strength, melting point and crystallization temperature within the claim range. See Bader, Table 1. Bader further teaches a process for preparing long branched polypropylenes using metallocenes. See Bader, col. 20, 3j. Although Hagadorn in combination with Bader does not disclose all the characteristics and properties (e.g., V30 melting extensibility, xylene cold soluble and xylene hot soluble) of the long chain branched propylene copolymers disclosed in the present claims, based on the substantially identical process using substantially identical catalysts (Zr indenyl-phenyl metallocene) and co-catalysts and the long chain branching, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the ethylene homopolymers disclosed by Hagadorn in combination with Bader. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). 

Present claim 1 is amended to include a process step (“prepared in the presence of a peroxide”). As a “product by process” present claim 1 is examined as a product claim notwithstanding the preparation in the presence of a peroxide. The Applicant contends Hagadorn presents only propylene homopolymers with melting temperature and crystallization temperature outside the claimed range. The Examiner argues Hagadorn teaches a branched propylene polymer that can include from about 90 wt. % or greater propylene. See Hagadorn, [0040]. The Examiner further contends the property of V30 melting extensibility of more than 190 mm/s is inherent. The Applicant further contends there is no motivation to combine Hagadorn and Bader. The Examiner contends both Hagadorn and Bader are directed at long chain branched polypropylene. The Examiner further contends one of ordinary skill would determine both Hagadorn and Bader are in the same field of endeavor compositions long chain branched polypropylene.

Claims 5-13 and 16 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh